United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1932
Issued: March 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 18, 2015 appellant filed a timely appeal from an April 6, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has more than 11 percent permanent impairment of the left
lower extremity for which she has received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following OWCP’s April 6, 2015 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration, pursuant
to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
On February 20, 2007 appellant, then a 53-year-old rural mail carrier, filed an
occupational disease claim (Form CA-2) alleging that she experienced noticeable left hip
discomfort beginning January 2006 due to repetitive twisting, bending, lifting, and reaching in
order to process and deliver mail. She did not stop work. OWCP accepted appellant’s claim for
aggravation of herniated disc disease at L5-S1 and aggravation of disc protrusion.
On December 11, 2012 OWCP expanded appellant’s claim to include right hip and thigh
sprain, degeneration of lumbosacral intervertebral disc, displacement of lumbar intervertebral
disc without myelopathy, postlaminectomy syndrome, and thoracic or lumbosacral radiculitis.
On August 30, 2011 appellant underwent authorized L5 decompression and discectomy
surgery. She stopped work and filed a recurrence claim. On November 7, 2011 OWCP accepted
appellant’s recurrence claim and paid compensation benefits. Appellant was placed on the
periodic rolls as of May 16, 2012. On April 19, 2013 OWCP updated her claim to include
postlaminectomy syndrome, lumbago, lumbar radiculopathy, and sciatica. Appellant continued
to receive medical treatment for her employment injuries until October 31, 2014 when all wageloss compensation and medical benefits were terminated.3
On December 15, 2014 OWCP received appellant’s claim for a schedule award.
By letters dated December 5 and 17, 2014, OWCP informed appellant that she needed an
impairment rating based on a current medical evaluation, which included an opinion regarding
maximum medical improvement, a diagnosis on which the impairment rating was based, a
detailed description of the permanent impairment, and a final rating of impairment based on the
sixth edition of the A.M.A., Guides. Appellant was informed that she had 30 days to submit
further evidence.
On December 12, 2014 and January 1, 2015 appellant requested an extension of the time
period to submit her medical evidence.
On January 21, 2015 OWCP granted appellant a 30-day extension to submit the
necessary medical evidence.
In a January 26, 2015 report, Dr. Amy D. Leland, Board-certified in physical medicine
and rehabilitation, noted that she was conducting a follow-up examination of appellant for her
continued complaints of low back pain and chronic lower left extremity radiculopathy. She
related that she had not seen appellant for over two years since an October 12, 2012 examination
when she had found that appellant had reached maximum medical improvement and
recommended a permanent impairment rating of 15 percent for her left lower extremity.
Dr. Leland reviewed appellant’s history and medical records beginning on February 15, 2013.
She related appellant’s complaints of ongoing, near constant left lower extremity numbness,
burning, and difficulty sensing where her foot was in space, which made her feel unsteady when
3

Appellant filed an appeal to the Board regarding the termination of her compensation benefits on April 24, 2015.
Docket No. 15-1141.

2

walking. Dr. Leland reported that appellant also complained of constant discomfort across her
low back.
Upon examination of appellant’s lumbar spine, Dr. Leland observed maximal tenderness
in the left lower lumbar facet region and left proximal buttock. Straight leg raise testing
demonstrated no back or leg pain. Dr. Leland noted that lumbar range of motion demonstrated
lateral flexion to 35 degrees to the right and left, rotation to 90 degrees to the right and left,
extension to 35 degrees, and flexion to 80 degrees. Neurovascular examination revealed intact
lower extremity sensation to light touch and decreased sensation to light tough over the lateral
left hip, lateral calf, and dorsum of the left foot. Dr. Leland indicated that strength testing of the
lower extremity was 5/5 for bilateral hip abduction, bilateral flexion, and bilateral extension.
Strength testing for the bilateral knee and ankle were also 5/5. Dr. Leland diagnosed lumbago,
thoracic or lumbar radiculitis, and sciatica due to displacement of lumbar disc. She reported that
she could not assign a permanent impairment rating without new diagnostic testing, specifically a
nerve conduction study and electromyography (NCS/EMG) examination of the left lower
extremity. Dr. Leland also advised appellant to undergo a new functional capacity evaluation
(FCE) to assess functional abilities. Appellant completed a pain disability questionnaire, which
Dr. Leland scored as 84 or 85.
Dr. Leland requested authorization for NCS/EMG examination of appellant’s left lower
extremity and an FCE.
By letter dated February 13, 2015, appellant requested additional time to submit a
detailed medical report in support of her claim for a schedule award. She explained that due to
the fact that she had not received authorization for an FCE and NCS/EMG she had to cancel her
appointments and reschedule them for February 20 and 26, 2015.
In a decision dated February 24, 2015, OWCP denied appellant’s claim for a schedule
award. It found that the medical evidence failed to establish that she sustained a permanent
impairment to her left lower extremity as a result of her accepted lumbar conditions.
By letter dated February 26, 2015, appellant requested a copy of all her medical records
and all written and verbal correspondence between OWCP and Dr. Leland. She also noted that
she had a recent examination which OWCP required for consideration of her claim for a
schedule award.
On February 26, 2015 appellant underwent an NCS/EMG examination by Dr. Leland
who related appellant’s complaints of chronic left L5 radiculopathy from a 2006 work injury.
She reported that needle examination of the muscles of the left lower extremity and of the left
mid and low lumbar paraspinal showed normal resting activity throughout. Dr. Leland indicated
that motor units were decreased in number and increased in size in the anterior tibula, peroneous
longus, and biceps femoris. She opined that appellant had an abnormal NCS/EMG study of the
left lower extremity and concluded that findings were consistent with an old, chronic left L5
radiculopathy.
In her narrative report of that same date, Dr. Leland reviewed appellant’s medical history
and treatment for chronic left lower extremity radiculopathy and chronic low back pain. She

3

related that appellant continued to complain of ongoing left lower extremity numbness and
associated stabbing and burning. Dr. Leland indicated that appellant still experienced difficulty
sensing where her foot was in space and felt unsteady when walking. She noted that appellant
experienced constant discomfort and tenderness across her low back. Upon examination of
appellant’s lumbar spine, Dr. Leland observed tenderness in the left lumbosacral junction into
the left proximal buttock. Appellant exhibited pain with motion, worse with end range right
rotation and end range extension. Straight leg raise testing demonstrated no pain bilaterally.
Dr. Leland provided lumbar range of motion findings. Neurovascular examination of the left
lower extremity demonstrated decreased sensation to light touch over the lateral left hip.
Reflexes of the bilateral patella and Achilles were 2/4. Dr. Leland reported that strength
examination of the bilateral hip, knee, and ankle were also 5/5 except for left ankle dorsiflexion
and plantar flexion which were 4/5.
Dr. Leland diagnosed chronic lumbar radiculopathy and lumbago in class 3. Utilizing
Table 17-4: Lumbar Regional Grid of the A.M.A., Guides, she determined that appellant had a
default impairment of 19 percent. Dr. Leland also reported that appellant could work with
restrictions of a medium physical demand level and provided work restrictions.
On March 20, 2015 OWCP referred appellant’s case, along with a statement of accepted
facts, to an OWCP medical adviser. In a March 22, 2015 report, Dr. Morley Slutsky, Boardcertified in occupational medicine and an OWCP medical adviser, reviewed appellant’s medical
records. He related that a lumbar MRI scan revealed right lateral L3 nerve root involvement and
EMG/NCV testing demonstrated chronic left L5 radiculopathy. Dr. Slutsky explained that
because there was no evidence of left L3 or L4 nerve root involvement, he would use the left L5
nerve root.
Utilizing Table 16-11 for sensory deficits of The Guides Newsletter,
July/August 2009 (The Guides Newsletter), he determined that appellant was a default three
percent impairment for class 1, grade C because of sensibility touching by light touch and
sharp/dull discrimination. Dr. Slutsky next addressed motor deficits and found that appellant
was a default five percent impairment for class 1, grade C due to mild left L5 motor deficits. He
assigned a Functional History (GMFH) grade modifier of 1 because appellant had an antalgic
gait that did not require using a single gait aid device and there was no evidence of a positive
Trendelenburg. Dr. Slutsky also reported that Physical Examination (GMPE) was not relevant
and that Clinical Studies (GMCS) grade modifier was 2 because an EMG examination showed
evidence of left L5 nerve root involvement. He applied the net adjustment formula for a total
adjustment of +1. Dr. Slutsky then calculated that appellant had 4 percent impairment for
sensory deficits and 7 percent impairment for motor deficits, which totaled 11 percent total
impairment for the left lower extremity. He explained that his impairment differed from
Dr. Leland because Dr. Leland used the Spine Chapter 17 from the A.M.A., Guides instead of
the appropriate July/August 2009 The Guides Newsletter. Dr. Slutsky concluded that appellant
had 11 percent permanent impairment for the left upper extremity and noted a date of maximum
medical improvement of February 26, 2015.
On April 6, 2015 OWCP granted a schedule award decision for 11 percent permanent
impairment of the left lower extremity. The award ran for a total of 34.32 weeks from
February 26 to October 24, 2015.

4

LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.5
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. The A.M.A., Guides has developed an
approach to rating such impairment in The Guides Newsletter (July/August 2009). OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.6
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.7
ANALYSIS
OWCP accepted that appellant sustained multiple conditions of her lumbar spine as a
result of her employment duties. Its procedures provide that a schedule award is not payable for
injury to the spine.8 However, a claimant may be entitled to a schedule award for permanent
impairment to an extremity even though the cause of the impairment originated in the spine.9
For peripheral nerve impairments to the upper or lower extremities resulting from spinal injuries,
OWCP procedures indicate that the July/August 2009 The Guides Newsletter of the sixth edition
of the A.M.A., Guides is to be applied.10

4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010). See also G.N., Docket No. 10-850 (issued November 12, 2010).
7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
8

Pamela J. Darling, 49 ECAB 286 n.7 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 n. 8 (1999).

10

Supra note 6.

5

Appellant submitted an impairment rating dated October 13, 2012 by Dr. Leland,
appellant’s treating physician who is Board-certified in physical medicine and rehabilitation.
She determined that under Table 17-4, Lumbar Spine Regional Grid, of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) appellant was placed in class 3 for intervertebral disc herniations and/or AOSM at
multiple levels, with documented findings with or without surgery and with or without
documented radiculopathy at a single clinically appropriate level present at the time of
examination for a default value of 19 percent. Appellant applied the net adjustment formula and
calculated an adjustment of -4, which resulted in 15 percent impairment of the lumbar spine.
In a March 22, 2015 report, Dr. Slutsky, an OWCP medical adviser, reviewed appellant’s
medical records and noted that EMG/NCV testing demonstrated chronic left L5 radiculopathy.
Referencing Table 16-11 of the July/August 2009 edition of The Guides Newsletter for sensory
deficits, he determined that appellant had a default value of three percent impairment for a class
1, grade C rating due to sensibility touching by light touch and sharp/dull discrimination.
Dr. Slutsky next addressed motor deficits under Table 16-11 and found that appellant had default
five percent impairment for class 1, grade C due to mild left L5 motor deficits. He assigned a
GMFH of 1 and GMCS of 2. Dr. Slutsky reported that GMPE was not relevant. After applying
the net adjustment formula for a total adjustment of +1, he calculated that appellant had four
percent impairment for sensory deficits and seven percent impairment for motor deficits.
Dr. Slutsky concluded that appellant had a total 11 percent impairment of the left lower
extremity and a date of maximum medical improvement of February 26, 2015. He explained
that his impairment differed from Dr. Leland because Dr. Leland used the Spine Chapter 17 from
the A.M.A., Guides instead of the appropriate July/August 2009 The Guides Newsletter.
The Board finds that the medical adviser, Dr. Slutsky, properly reviewed the medical
record and evaluated appellant’s condition in accordance with OWCP procedures found in
July/August 2009 The Guides Newsletter.11 There is no medical evidence in conformance with
the A.M.A., Guides showing a greater impairment. The Board finds that, as the medical adviser
provided the only rating which properly applied the A.M.A., Guides, his medical opinion
represents the weight of the medical evidence in this case.12
On appeal, appellant requested an impartial medical neurologic or orthopedic referee
physician to solve the discrepancies between Dr. Leland, her treating physician, and Dr. Slutsky,
the OWCP medical adviser. The Board has found, however, that a referee medical examiner is
required only when there exists opposing medical reports of virtually equal weight and
rationale.13 Dr. Leland’s report, however, does not stand in equal weight to Dr. Slutsky’s report
as Dr. Leland’s report does not comport with the standards of the A.M.A., Guides. Dr. Leland
based her impairment rating on Chapter 17 of the A.M.A., Guides as opposed to the
July/August 2009 The Guides Newsletter, which is the only appropriate table to use when
11

The Board notes that Dr. Slutsky’s reference to a left upper extremity impairment is harmless error as he refers
to appellant’s left lower extremity throughout the rest of his report.
12

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

13

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).

6

calculating impairment to the upper or lower extremities caused by a spinal injury.14 The Board
has held that an attending physician’s report is of diminished probative value where the A.M.A.,
Guides are not properly followed.15 Because Dr. Leland’s February 26, 2015 impairment rating
is of diminished probative value, it fails to establish appellant’s request for an increased schedule
or to create a conflict in medical opinion evidence.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant failed to establish more than 11 percent permanent
impairment to the left lower extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

Supra note 6.

15

J.G., Docket No. 09-1128 (issued December 7, 2009).

7

